*490BEREK PAUL DON of FORT LEE, who was admitted to the bar of this State in 1974, having pleaded guilty to federal informations charging him with one count of mail fraud (18 U.S.C.A. 1341), one count of attempted tax evasion (26 U.S.C.A. 7201) and one count of conspiracy to violate federal election laws (18 U.S.C.A. 371), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), BEREK PAUL DON is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that BEREK PAUL DON be restrained and enjoined from practicing law during the period of his suspension; and.it is further
ORDERED that BEREK PAUL DON comply with Rule 1:20-20 dealing with suspended attorneys.